Citation Nr: 0203063	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 Decision on Waiver 
Indebtedness by the Department of Veterans Affairs (VA) 
regional office (RO) in New Orleans, Louisiana, which denied 
the veteran's request for waiver of indebtedness.  This 
matter was previously before the Board in October 2001.  At 
that time, the Board remanded the appeal to the RO to provide 
the veteran with a Board hearing, which was subsequently held 
in December 2001. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The VA notified the veteran by letter dated in August 
1995 that he owed the VA $13,427.00 due to a change in his 
benefits; the letter also notified the veteran that he had 
the right to dispute the amount of the debt or request a 
waiver of the debt.

3.  The August 1995 notification letter was sent by regular 
mail to the veteran's address of record and was not returned 
to the sender.

4.  The veteran requested a waiver of the $13,427.00 debt via 
VA Form 21-438 and VA Form 20-5655, both dated and received 
by the RO in February 2001.





CONCLUSION OF LAW

Request for a waiver for the overpayment of nonservice-
connected disability pension benefits in the amount of 
$13,427.00 was not timely.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2001); 38 C.F.R. § 1.963(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Historically, the veteran's claim for entitlement to a 
nonservice-connected pension was granted by rating decision 
dated in August 1989.  In September 1992, the veteran was 
notified of a $6,424.00 debt to the VA due to an overpayment 
and was advised of his right to dispute the debt or request a 
waiver of the debt.  The veteran requested a waiver of the 
debt in February 1993.  The waiver was granted by Decision on 
Waiver of Indebtedness (VA Form 4-1837) dated in March 1993.  
In July 1993, the veteran was notified of a $433.00 debt to 
the VA due to an overpayment and was advised of his right to 
dispute the debt or request a waiver.  The veteran disputed 
the amount of the date via VA Form 21-438 dated in August 
1993.  He subsequently requested a waiver in July 1993.  The 
waiver was granted by Decision on Waiver of Indebtedness 
dated in September 1993.

VA notified the veteran by letter dated in May 1995 that the 
VA had received verification of previously unreported income 
received by the veteran's spouse for 1992 and 1993.  The 
letter further advised the veteran that the VA proposed to 
reduce his benefits by the amount of unreported income 
beginning in 1992 to the present.  The letter was sent by 
regular mail to the veteran's address of record and was not 
returned to the sender.  VA notified the veteran by letter 
dated in August 1995 that his benefits were being stopped and 
that he would be receiving notification of the exact amount 
of overpayment and information regarding repayment.  This 
letter was sent by regular mail to the veteran's address of 
record and was not returned to the sender.  Later in August 
1995, the veteran was notified by letter that he owed a debt 
to the VA in the amount of $13,427.00.  The letter advised 
him of his right to request a waiver and explained that this 
right lasted only 180 days.  In June 1998, the veteran 
requested a copy of "my letter stating that my benefits were 
being stopped."  The RO responded to the veteran's request 
by letter dated in July 1998, providing him with "a copy of 
the information you requested." The veteran's February 2001 
request for a waiver states that the veteran had never been 
advised or understood that he could apply for a waiver of the 
$13,427.00 debt before.  The request further states that 
repayment of the debt is causing extreme hardship to the 
veteran and his family.  Copies of all letters referenced 
herein are included in the record.

The veteran's notice of disagreement dated in March 2001 
avers that he never received notification of the 
indebtedness, nor was he informed that he could request a 
waiver.  He explains that he is a functional illiterate and 
is only able to sign his name.  He further states that he 
thought his only option was for VA to keep his benefits until 
his debt was repaid.

The veteran testified at a travel Board hearing in December 
2001.  The pertinent testimony is summarized as follows:

The veteran has only a second grade education and does not 
understand a lot of what is written in VA letters.  He did 
not understand that he could request a waiver of the debt 
until he went to see a Louisiana Department of Veterans 
Affairs representative.  (Transcript (T.) at pg. 4).  After 
he left the service, he went to "GI school."  (T. at pgs. 
5-6).  He went to Booker T. Washington High School for a 
couple of years.  (T. at pg. 6).  He did not receive a 
notification letter.  (T. at pg. 3).  

II.  Analysis

The question before the Board for review is whether the 
veteran filed a timely request for a waiver of indebtedness 
and if not, whether the veteran has demonstrated that as a 
result of an error by either the VA or postal authorities, or 
due to other circumstances beyond the veteran's control, 
there was a delay in the veteran's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing or forwarding.

A request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180 day period may be extended if 
the individual requesting the waiver demonstrated to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or postal 
authorities, or due to other circumstances beyond the 
veteran's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b)(2) (2001).  See also 
38 U.S.C.A. § 5302(a).

The veteran contends that the 180-day period should be 
extended because of his limited education and ability to 
understand written materials.  As the Board will discuss more 
fully below, the statute and regulation restrict the grant of 
an extension only when receipt of the notification of 
indebtedness has been delayed through the fault of the VA or 
postal authorities, or other circumstances beyond the 
veteran's control.  They make no provision for the veteran's 
ability to comprehend the notice.  Moreover, in this regard, 
the Board notes several inconsistencies in the veteran's 
evidentiary assertions.  First, the veteran requested and was 
granted a waiver of debt from overpayment on two previous 
occasions in 1993.  The Board finds this evidence is 
inconsistent with the veteran's assertion that he did not 
understand his right to request a waiver since it is beyond 
dispute that he had availed himself of that right on two 
occasions within the recent past.  

Second, the veteran demonstrated some comprehension of his 
overpayment when he requested copies of the overpayment 
letter in June 1998.  Lastly, the veteran's DD Form 214 shows 
that he finished the 7th grade and his April 1989 application 
for benefits indicates that he finished the 8th grade.  He 
further testified as to high school level education 
participation.  This evidence is all inconsistent with his 
statement that he possesses only a 2d-grade education.  While 
the Board emphasizes that the adjudication of claims for 
benefits under title 38 United States Code is nonadversarial, 
the Board as well as RO adjudicators, are clearly charged 
with the task of making credibility findings.  See Eddy v. 
Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 Vet App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Elkins v. 
Gober, 229 F. 3d 1369 (2000); Madden v. Brown, 125 F. 3d 
1477, (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board does not find the veteran's assertion that 
he lacked understanding persuasive.

A review of the record shows that a letter notifying the 
veteran of the amount of indebtedness and his right to 
request a waiver of the indebtedness was sent via regular 
mail to the veteran's correct address of record in August 
1995.  There is no indication that the letter was delayed due 
to an error on the VA's part or on the part of postal 
authorities.  In the present case, the Board must apply the 
"presumption of regularity" to "the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992) (quoting United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Accordingly, as the Board finds that the notification of 
indebtedness and rights to request a waiver were delivered 
and received by the veteran in August 1995 and the veteran's 
request for a waiver was not submitted until February 2001, 
the Board concludes that the request was untimely and there 
is no legal excuse for the untimeliness.  As a matter of law, 
the Board must deny the veteran's request for a waiver.  In 
this circumstance, where the clear weight of the most 
probative evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001).

Where a case is resolved as a matter of law, as in Sabonis v. 
Derwinski, 6 Vet. App. 426 (1994), the Court held in Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) does not apply.


ORDER

Entitlement to a waiver of indebtedness is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

